Exhibit 10.2

 

Lease

 

This Lease (the "Lease") is entered into between Steelworks Montana, LLC, a
Delaware Limited Liability Company ("Landlord"), and Sionix Oilfield Solutions,
LLC, a Texas limited Liability Company ("Tenant") effective as of July 13, 2015
(the "Effective Date").

 

1. Premises

 

A.          Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the real property, improvements and fixtures located at 2049 Highway 2,
Culbertson, Montana 59218, being more particularly described as approximately
49.31 acres, more or less, in S28, T28N, R56E, and comprised of a 16.90 acre
tract in the NESW, plus a 27.53 acre tract in the W2SW4, plus a 4.88 acre tract
in the N2SW. The land as more particularly described on Exhibit "A" attached
hereto ("Land"), all buildings located on the Land (individually, a "Building"
and collectively, the "Buildings"), all fixtures installed in or attached to the
Buildings (collectively, the "Fixtures"), and all equipment, systems, controls
and machinery located in the Buildings or on the Land (collectively, the
"Equipment"). The Land, the Buildings, the Fixtures and the Equipment are
collectively the "Leased Premises".

 

2. Term

 

The term of this Lease ("Term") shall commence on July 13, 2015 ("Commencement
Date"), and shall expire July 13, 2021 ("Expiration Date"). The Lease can be
extended under the same terms by the mutual agreement of the Landlord and
Tenant, such agreement to be concluded 90 days prior to the expiration date.

 

3. Rent

 

A.          As "Base Rental" for the lease and use of the Leased Premises,
Tenant will pay Landlord or Landlord's assigns, at the address of Landlord
herein specified or such other address as Landlord may hereafter specify in
writing the following sums:

 

Year 1                0 Year 2   $300,000.00 Year 3   $420,000.00 Year 4  
$420,000.00 Year 5   $420,000.00 Year 6   $420,000.00

 

The Base Rental shall be payable on the first day of each month, commencing on
August 1, 2016. The monthly rental shall be $25,000 per month for 12 months and
then shall be $35,000 per month for the remainder of the Lease Term.

 

B.          Tenant shall pay to Landlord the Base Rental. Landlord shall not be
required to make any payment of any kind whatsoever or be under any other
obligation or liability hereunder except as herein otherwise expressly set
forth. All other amounts due to Landlord from Tenant shall be Additional Rent.

 

C.          Any bills, charges and other unpaid items in existence at the
Effective Date related to the purchase 1 and closing of the Leased Premises by
the Landlord shall be paid by Landlord.

 

1

 

 

D.          Landlord will be responsible for no expenses or investments involved
in the Culbertson Plant or any business activities operated on or from the
Leased Premises during the term of this Lease.

 

4.

Title and Use

 

A.          Tenant will use the Leased Premises for the operation of a water
treating facility and related activities such as water storage, truck cleaning
and services and for no other purposes without the written consent of the
Landlord.

 

B.          Landlord warrants that it has good and indefeasible title to the
Leased Premises.

 

C.          Tenant shall be responsible for any site maintenance or
environmental issues after the Effective Date. Tenant has inspected the Leased
Premises and agrees to take the Leased Premises in its "AS IS, WHERE IS, WITH
ALL FAULTS" condition.

 

D.          Tenant agrees not to use the Leased Premises for the purpose of
generating, manufacturing, producing, refining, transporting, treating,
processing or handling "hazardous substances" or "hazardous waste" as such terms
are defined in any federal, state or local law or regulation applicable to
Tenant, the Leased Premises or Tenant's use or occupancy of the Leased Premises,
and not to release, spill, leak, pump, emit, pour, empty or dump any such
"hazardous substances" or "hazardous waste" onto the Leased Premises, or any
adjacent property, or into the sewer, drainage system or other waste disposal
system serving the Leased Premises, or any water course on or near the Leased
Premises.

 

5.          

Fire or Other Casualty

 

If any portion of the Buildings are damaged or destroyed by fire or other
casualty, all insurance proceeds shall be made available to Tenant for
rebuilding and the Lease shall continue in full force and effect. Tenant will be
responsible for repairing or rebuilding the Leased Premises with no expenses
from Landlord, if any portion of the Building is damaged or destroyed by fire or
other casualty for whatever the reason during the term.

 

6.          

Compliance with Laws and Usage

 

Tenant, at its own expense, will comply with all federal, state, municipal and
other laws, ordinances, rules and regulations applicable to the Leased Premises
and the business conducted therein by Tenant. Tenant will not commit any act
which is a nuisance; will not engage in any activity except as expressly
permitted herein which would cause Landlord's insurance to be canceled or the
rate therefor to be increased (or, at Landlord's option, will pay any such
increase).

 

7.

Additions and Fixtures

  

Construction on the Leased Premises shall be performed in a good and workmanlike
manner at Tenant's expense. If any mechanic's or shall be placed on the Leased
Premises during the Term caused by or resulting from any work performed,
materials furnished or obligation incurred by or at the request of Tenant,
Tenant shall cause the same to be discharged of record within thirty (30) days
of such filing.

 



 2 

 

 

8.

Assignment and subletting



 

A.          Neither Tenant nor Tenant's legal representatives or successors in
interest by operation of law or otherwise shall assign this Lease or sublease
the Leased Premises or any part thereof, or mortgage, pledge or hypothecate its
leasehold interest or grant any concession or license within the Leased Premises
without the prior written permission of Landlord, which consent shall not be
unreasonably withheld Any attempt to do any of the foregoing without the prior
written permission of Landlord shall be void. In the event Landlord's permission
is requested for an assignment, sublease or other transaction, signed copies of
all instruments relative thereto (executed by all parties except Landlord) shall
be submitted to Landlord prior to or contemporaneously with the request for
Landlord's written permission (it being understood that no such instrument shall
be effective without the written permission of Landlord).

 

B.          If Landlord gives written permission to a particular assignment,
sublease or other transaction, it shall not be deemed as permission to any other
or subsequent transaction or a release of Tenant from its covenants, duties and
obligations under this Lease. If this Lease is assigned or if the Leased
Premises are subleased (whether in whole or in part) or in the event of the
mortgage, pledge or hypothecation of the leasehold interest or grant of any
concession or license within the Leased Premises without the prior written
permission of Landlord (to the extent required hereunder for such action), or if
the Leased Premises are occupied in whole or in part by anyone other than
Tenant, Landlord may nevertheless collect rent from the occupant and apply the
net amount collected to the rent payable hereunder, but no collection of rent by
Landlord shall be deemed a waiver of these provisions or a release of Tenant
from the further performance of its covenants, duties and obligations hereunder.

 



9.

Subordination

 

Tenant accepts this Lease subject to all matters of record which affected the
Leased Premises.

 

10.          

Payment of Taxes

 

A.          Tenant shall be responsible for timely payment of Taxes. Tenant will
furnish Landlord with copies of evidence of payment and copies of receipt from
the taxing authority.

 

B.          Tenant may, if it shall so desire, contest the validity or amount of
any Taxes provided, however, nothing herein contained shall be so construed, as
to allow such items to remain unpaid for such length of time as shall in any way
hamper Landlord's rights hereunder or permit the Leased Premises, or any part
thereof, to be sold by governmental, city or municipal authority for the
non-payment of the same.

 

C.          The term "Taxes" shall mean and include all taxes, assessments and
other governmental charges, general and special, ordinary and extraordinary, of
any kind and nature whatsoever, applicable to the Leased Premises during the
Term of this Lease from and after the Commencement Date, including, but not
limited to assessments for public improvements or benefits which shall, during
the Term hereby demised, be laid, assessed, levied, imposed upon or become due
and payable and a lien upon the Leased Premises or any part thereof.

 

D.          It is understood that the Premises will be annexed by the City of
Culbertson. Any fees associated with an annexation will be paid by Tenant.

 

 3 

 

 

11.

Insurance

 

(a)          Tenant shall provide and maintain (i) a comprehensive policy of
general liability insurance with respect to the Leased Premises with a limit of
at least $2,000,000 combined single limit with respect to personal injury, death
or property damage arising out of any one occurrence, such minimum coverage to
be increased from time to time as reasonably required by Landlord, (ii)
insurance in respect of and covering Tenant's own furniture, furnishings,
equipment and other personal property, and all improvements made by or on behalf
of Tenant, all insured for the replacement cost thereof, against all risks and
hazards, including but not limited to sprinkler and leakage damage, and theft
(collectively, "Personal Property Insurance"), and (iii) workers' compensation
insurance with respect to and covering all employees and agents of Tenant. The
original insurance policy (or a certificate thereof satisfactory to Landlord)
shall be deposited with Landlord prior to the Effective Date. Renewals of such
policy (or certificates) shall be deposited with Landlord not less than thirty
(30) days prior to the end of the term of such policy. Such insurance shall not
be subject to cancellation except after at least thirty (30) days prior written
notice to Landlord.

 

(b)          With respect to Tenant's commercial general liability insurance and
Personal Property Insurance, (i) no insurance coverage shall contain a
deductible in excess of $50,000.00 and $5,000.00, respectively, without the
prior written consent of Landlord, (ii) all deductibles shall be paid by Tenant,
assumed by Tenant, for the account of Tenant, and at Tenant's sole risk, (iii)
Tenant's insurer shall be licensed or authorized to do business in the State of
New Jersey and shall have a policyholder rating of at least A- and be assigned a
financial size category of at least Class IX as rated in the most recent edition
of "Best's Key Rating Guide" for insurance companies or a rating of at least AAA
as rated by Standard & Poor's, (iv) such insurance coverage provided shall be
endorsed to be primary to any and all insurance carried by Landlord, with
Landlord's insurance being excess, secondary and non-contributing, (v) Landlord,
Landlord's manager of the Building and all holders of a deed to secure debt or
other such security instrument and the landlord under any underlying lease shall
be an additional insured on all such policies, and (vi) all policies of
liability insurance specified in this Lease shall specifically insure Tenant's
contractual liability under this Lease. In each policy procured regarding the
Premises or Property or any property located thereon, the insurance company
shall waive its subrogation rights against Landlord and Tenant. If such waiver
of subrogation shall not be obtainable except at additional charge, Tenant shall
pay the insurer's additional charge therefore.

 

12.

Eminent Domain

 

A.          If a portion of the Leased Premises is taken by eminent domain, this
Lease shall continue in full force and effect provided that the Base Rental
shall be adjusted proportionately based on the square footage of the Building
taken, if any. Tenant shall be entitled to terminate this Lease without any
liability to either party only if the entire Leased Premises is taken by eminent
domain.

 

B.          All sums awarded or agreed upon between Landlord and the condemning
authority for the taking of the interest of Landlord, whether as damages or as
compensation, will be the property of Landlord. All sums awarded or agreed upon
between Tenant and the condemning authority for the taking of the interest
Tenant whether as damages or as compensation, will be the property of Tenant.

 

13.

Access by Landlord

 

Landlord and its employees shall have access to and the right to enter upon the
Leased Premises at any time during Tenant's regular business hours and upon at
least twenty-four (24) hours prior telephonic notice of such entry (except in
the case of emergencies) to examine its condition or, during the final year of
the Term, or any renewal term to show the Leased Premises to prospective
purchasers or tenants.

 

14.

Sale

 

Any sale of the leased premises shall be subject to this Lease.

 



 4 

 

 



15. Events of Default

  

A.          Each of the following acts or omissions of Tenant or occurrence
shall constitute an "Event of Default":

 

(1)          Failure or refusal by Tenant to timely pay rent, Taxes, or
Insurance, and such failure or refusal continues for a period of ten (10)
business days; or

 

(2)          Failure to perform or observe any other covenant or condition of
this Lease within thirty (30) days following notice from Landlord of such
failure; or

 

(3)          Tenant makes an assignment for the benefit of creditors, or a
petition for adjudication of bankruptcy or for reorganization is filed by or
against Tenant and is not dismissed within thirty (30) days, or a receiver or
trustee is appointed for a substantial part of Tenant's property and such
appointment is not vacated within thirty (30) days.

 

B.          Whenever any Event of Default shall occur, Landlord may, at its
option, in addition to all other rights and remedies given hereunder or by law
or equity, do any one or more of the following:

 

(1)          Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Leased Premises to Landlord;

 

(2)          Enter upon and take possession of the Leased Premises, terminating
Tenant's right to possession of the Leased Premises, and expel or remove Tenant
and any other occupant therefrom, with or without having terminated the Lease;

 

(3)          Compel Tenant to arrange payment within twenty (20) business days
for all bills due;

 

(4)          Tenant shall pay to Landlord (i) all Annual Rent and all Additional
Rent payable under this Lease by Tenant to the date upon which this Lease shall
have expired or to the date of re-entry upon the Premises by Landlord, as the
case may be, and (ii) all costs and expenses incurred by Landlord in connection
with the Event of Default, the reletting of the Premises and/or the termination
of the Lease (including, without limitation, all repossession costs, brokerage
commissions, attorneys' fees and disbursements, alteration, repair and
renovation costs and other expenses of terminating the Lease and/or preparing
the Premises for such reletting);

 

(5)          Tenant also shall pay to Landlord any deficiency ("Deficiency")
between the Annual Rent and Additional Rent for the period which otherwise would
have constituted the unexpired portion of the Term and the net amount, if any,
of rents collected under any reletting for any part of such period (after first
deducting from the rents collected under any such reletting all of Landlord's
expenses, in connection with the termination of this Lease, Landlord's reentry
upon the Premises and such reletting). Landlord shall be entitled to recover
from Tenant each monthly Deficiency as the same shall arise, and no suit to
collect the amount of the Deficiency for any month shall prejudice Landlord's
right to collect the Deficiency for any subsequent month by a similar
proceeding. If the Premises, or any part thereof, shall be relet together with
other space in the Building, the rents collected or reserved under any such
reletting and the expenses of any such reletting shall be equitably. Tenant
shall in no event be entitled to any rents collected or payable under any
reletting, whether or not such rents exceed the Annual Rent reserved in this
Lease;

 

(6)          If Landlord elects to terminate this Lease, Tenant shall pay to
Landlord, on demand, in lieu of any further Deficiency as and for liquidated
damages, a sum equal to the amount by which the unpaid rent for the period which
otherwise would have constituted the unexpired portion of the Term exceeds the
then fair and reasonable rental value of the Premises for the same period, both
discounted to present worth at three (3%) percent per annum;

 

 5 

 

 

C.          Nothing contained in this Section 15 shall be deemed to limit or
preclude the recovery by Landlord from Tenant of the maximum amount allowed to
be obtained as damages by any statute or rule of law, or of any sums or damages
to which Landlord may be entitled in addition to the damages set forth in this
Section 15. The remedies available to Landlord herein specified are not intended
to be exclusive or to prevent Landlord from exercising any other remedy or means
of redress to which Landlord may be lawfully entitled. Landlord may pursue any
other remedy now or hereafter available under the laws of the jurisdiction in
which the Leased Premises are located concurrently or in such order as Landlord
determines.

 

D.          Tenant hereby waives the service of any notice of intention to
re-enter or to institute legal proceedings. Tenant, on its own behalf and on
behalf of all persons claiming through or under Tenant, including all creditors,
waives any and all rights under any present or future law to redeem the Leased
Premises, or to re-enter or repossess the Leased Premises, or to restore the
operation of this Lease. The words "re-entry", "re-enter" and "re-entered" as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.

 

E.          In connection with either party instituting action seeking judicial
relief at law or in equity in connection with this Lease, the prevailing party
shall be entitled to reasonable attorney's fees and court costs.

 



16.

Notice

     

Any notice which may or shall be given under the terms of this Lease shall be in
writing and shall be either delivered by hand or sent by United States Certified
Mail, postage prepaid, or by Fax if for Landlord, to Steelworks Montana, LLC,
2711 Centerville Rd., Ste 400, Wilmington, DE 19808 with a copy of such notice
to Landlord being given to Jeffrey Leo, jleo@brogancapital.com or if for Tenant,
to Sionix Oilfield Solutions, LLC, 2010 North Loop West, Suite 110, Houston, TX
77018 with a copy of such notice to Tenant being given to Sionix Oilfield
Solutions, LLC, 2049 US Highway 2, Culbertson, MT 59218. Such addresses may be
changed from time to time by either party by giving notice as provided above.
Notice shall be deemed given when delivered (if delivered by hand) or three (3)
days after postmarked (if sent by mail). Despite the foregoing, notice given by
hand will be effectively given wherever the intended recipient is found and will
be deemed received upon the date of actual receipt.

 

17.          

Tenant Improvement Obligation

 

Tenant will repair and maintain the Leased Premises in operating condition at
Tenant's expense. If Tenant provides and installs equipment or fixtures not
presently part of the Leased Premises, Tenant shall be entitled to remove such
equipment and fixtures upon termination of this Lease. In addition, Tenant will
not construct a new building or demolish an existing building and reconstruct it
without prior written permission of the Landlord, which Landlord may withhold in
Landlord's sole discretion.

 



18.          

Miscellaneous

   

A.          Provided Tenant complies with its covenants, duties and obligations
hereunder, Tenant shall quietly have, hold and enjoy the Leased Premises subject
to the terms and provisions of this Lease.

 



 6 

 

 



B.          If any provision of this Lease shall ever be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of the Lease, but such other provisions shall continue in full force
and effect.

 

C.          Tenant acknowledges that Landlord has not made any representation
with respect to any matter or thing affecting or related to the Leased Premises,
other than expressly provided herein.

 

19.          

Entire Agreement and Binding Effect

 

This Lease and any attached exhibits signed or initialed by the parties
constitute the entire agreement between Landlord and Tenant. No prior written or
prior or contemporaneous oral promises or representations shall be binding. This
Lease shall not be amended, except by written instrument signed by Landlord and
Tenant; no agent or employee of Landlord or Tenant has authority to modify this
Lease. Paragraph captions are for convenience only, and neither limits nor
amplifies the provisions of this Lease. The provisions of this Lease shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the parties, but this provision shall in no way alter
the restriction herein in connection with assignment and subletting by Tenant.
The submission of this Lease by Landlord for examination does not constitute a
reservation of or option for the Leased Premises. This Lease shall become
effective only upon execution by all parties and delivery by Landlord to Tenant.

 

20.          

Notice to Purchase

 

Landlord shall notify Tenant of the proposed terms of sale in the event Landlord
intends to sell the Leased Premises. This notice shall not be construed as a
Right of First Office, or a Right of First Refusal. In the absence of such
notice, Tenant shall have the opportunity to purchase the Leased Premises at any
time during the Lease Term, subject to terms to be mutually agreed upon between
Landlord and Tenant.

 

21. Indemnification.

 

Tenant shall indemnify, defend (with counsel of Landlord's choice) and hold the
Landlord and its members, partners, shareholders, directors, officers, employees
and agents harmless from and against any and all -claims, judgments, damages
(including consequential damages), penalties, fines, liabilities, losses, suits,
administrative proceedings, costs and expense of any kind or nature, known or
unknown, contingent or otherwise, including reasonable legal fees and the cost
of enforcing this indemnity, which arise from: (i) any accident, injury or
damage to any person (including Tenant's employees and agents) or property
occurring in, on or about the Premises or any part thereof; (ii) any breach of
this Lease by Tenant, including without limitation a breach constituting an
"Environmental Default" (as defined herein); or (iii) any injury to person or
damage to property resulting from any negligence or misconduct of Tenant or any
of its employees, agents, licensees, invitees, contractors or anyone else for
whom Tenant is legally responsible.

 

22. Covenant Against Liens.

 

Tenant"shall not have any right to subject Landlord's interest in the Leased
Premises to any mechanic's lien or any other lien whatsoever. If any mechanic's
lien or other lien, charge or order for payment of money shall be filed as a
result of the act or omission of Tenant, Tenant shall cause such lien, charge or
order to be discharged or appropriately bonded within ten (10) business days
after Tenant's receipt of written notice from Landlord thereof, and Tenant shall
indemnify and save Landlord harmless from all liabilities and costs resulting
therefrom. If Tenant fails to discharge the lien, then, in addition to any other
right or remedy of Landlord, Landlord may bond or insure over the lien or
otherwise discharge the lien. Tenant shall, within ten (10) days after receipt
of an invoice from Landlord, reimburse Landlord for any amount paid by Landlord,
including reasonable attorneys' fees, to bond or insure over the lien or
discharge the lien.

 



 7 

 

 

23.           Limitation on liability of landlord.

 

Landlord shall not be liable for any injury or damage to the person, business,
equipment, merchandise or other property of Tenant resulting from (i) fire,
steam, electricity, water, gas or rain, (ii) leakage obstruction or other
defects of pipes, sprinklers, wires, plumbing, air conditioning, boilers or
lighting fixtures; or (iii) any act or omission of Landlord, its agents or
employees unless such injury or damage is due solely to the gross negligence or
willful misconduct of Landlord's, its agents or employees.

 

24.           Holdover.

 

Any holding over by Tenant after the expiration of the Term shall be treated as
a month-to month tenancy at the greater of (x) Two Hundred Percent (200%) of the
fair market value of the Leased Premises (as determined by Landlord) or (y) Two
Hundred Percent (200%) of the sum of (i) the Base Rental payable during the last
month of the Term, plus (ii) all items of Additional Rent and other charges with
respect to the Leased Premises payable by Tenant during the last month of the
Term, and shall otherwise be on the terms and conditions set forth in this
Lease, as far as applicable. Landlord waives no rights against Tenant by reason
of accepting any holding over by Tenant, including, without limitation, the
right to terminate such month-to-month tenancy as provided by law at any time
after the expiration of the Term and any right to damages in the event that
Tenant's holding over causes Landlord to suffer any loss. Nothing herein
contained shall be deemed to give Tenant any right to remain in possession of
the Leased Premises after the expiration of the Term of this Lease.

 

SIGNATURES FOLLOW ON NEXT PAGE.

 



 8 

 

 

Executed by the parties effective as of the date set forth above.

 



Landlord:   Tenant:           Steel works montana, LLC   Sionix Oilfields
Solutions, LLC           By: /s/ Jeffrey Leo   By: /s/ Henry W. Sullivan Name:
Jeffrey Leo   Name: Henry W. Sullivan Title: Director   Title: Member

 

 9 

 

 

EXHIBIT A – THE LAND

 

 

 

 

 

10

 

